Citation Nr: 0707612	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-26 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  By the June 2003 
rating decision, the RO continued a 20 percent evaluation for 
the veteran's service connected degenerative disc disease of 
the lumbar spine, and also granted a separate 10 percent 
evaluation for left leg weakness, secondary to the veteran's 
degenerative disc disease of the lumbar spine.  By the June 
2004 rating decision, the RO denied the veteran's TDIU claim. 


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by degenerative disc disease and mild spasm.  
There is no evidence of forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbarspine.  Forward flexion on December 2005 
VA examination was to 70 degrees.  The veteran's service-
connected disc disease of the lumbar spine has not resulted 
in incapacitating episodes of at least four weeks during the 
previous year. 

2.  Service connection is in effect for benign prostatic 
hypertrophy (40 percent), lumbar spine disability (20 
percent); left leg weakness (10 percent); and residuals of 
tumor of the left submaxillary gland, for a combined 
evaluation of 60 percent.  The veteran has reported that he 
completed college and had 17 years of experience in insurance 
sales prior to leaving due to disability in 1994 at the age 
of 64.  

3.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disabilities 
and his educational and occupational background.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in September 2003, 
December 2003, and January 2005.  Collectively, these letters 
informed the veteran to submit any pertinent evidence he has 
in his possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.   The claims folder contains 
service medical records, and post-service medical records 
from the VA Outpatient Clinic in Orlando, VA Medical Center 
in Tampa, lay statements, as well as private medical evidence 
from West Orange Orthopedics, Dr. Cox, and Dr. Hunter.   It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. The Board is 
also unaware of any such evidence. Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
increased rating claim for lumbar spine disability and a TDIU 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  The record also reflects 
that the originating agency readjudicated the veteran's 
claims being decided herein following the provision of the 
required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In an April 2006 supplemental statement of the case (SSOC) 
and the May 2006 VCAA letter, the RO advised the veteran as 
to how disability ratings and effective dates are assigned, 
as required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).


Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome (IDS).  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243) for IDS.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In a June 2004 statement of the case, the veteran was 
provided notice of the amended regulations, and was given a 
60-day opportunity to submit additional evidence or argument.  
38 C.F.R. § 20.903(c).  The veteran has not responded with 
additional evidence.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for a 40 percent evaluation for severe limitation of motion 
of the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 10 percent 
evaluation for slight limitation of motion of the lumbar 
spine.

The Rating Schedule also provided a 20 percent rating for 
intervertebral disc syndrome when moderate with recurring 
attacks or when severe with recurring attacks and 
intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5293.  

Diagnostic Code 5295 provided for a 40 percent evaluation for 
lumbosacral strain manifested by severe symptomatology that 
includes listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; and a 20 percent evaluation for lumbosacral 
strain manifested by muscle spasm on extreme forward bending 
and loss of lateral spine motion, unilateral, in the standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

Effective September 23, 2002, IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 40 
percent was warranted for IDS with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.
As noted above, the schedule for rating disabilities of the 
spine was revised again on September 26, 2003.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2006).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating IDS Based on Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine...........................................
......................40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0
Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating IDS based on incapacitating episodes remains as stated 
above and was not changed in September 2003.


Analysis

During service, the veteran was diagnosed with herniated 
nucleus pulposus (HNP) and underwent surgery for same.  In a 
March 1972 rating decision, the RO granted service connection 
for post operative residuals of HNP with moderate restriction 
and motion of the dorsolumbar spine, and assigned a 10 
percent evaluation, pursuant to Diagnostic Codes 5293-5292, 
effective January 1, 1972.  The 20 percent evaluation has 
continued to the present.  

On review, the Board finds that an evaluation in excess of 20 
percent is not warranted for service-connected lumbar spine 
disability under either the former or revised criteria.  In 
this regard, the medical evidence reflects that forward 
flexion was to 70 degrees on both May 2003 and February 2005 
VA examinations.  According to a November 2005 private 
treatment record, the physician noted that the veteran 
exhibited decreased flexion, but he did not note range of 
motion findings.  Subsequently, on December 2005 VA 
examination, the veteran exhibited forward flexion to 70 
degrees.  The Board finds these medical findings consistent 
with no more than moderate limitation of lumbar spine motion.  
Consequently, as there is no objective evidence of severe 
limitation of motion, a higher evaluation under the former 
criteria is not warranted.  Also, there is no evidence that 
the veteran's lumbar spine disability is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Thus, an 
evaluation in excess of 20 percent is not warranted under the 
former Diagnostic Codes 5292 and 5295.

There was no showing of severe IDS with recurring attacks and 
intermittent relief and certainly no suggestion of pronounced 
IDS with persistent symptoms.  See Diagnostic Code 5293.  
During the June 2001 examination it was noted that he 
exhibited no radicular symptoms at all.  Consideration of 
other former diagnostic codes potentially applicable to 
lumbar spine disabilities are not applicable in this case 
since there is no evidence of vertebral fracture (Diagnostic 
Code 5285) or ankylosis, meaning immobility, of the lumbar 
spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a (2003).  

Under the revised criteria, a higher evaluation is not 
warranted, as there is no evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  As noted above, 
the medical evidence shows forward flexion to 70 degrees, and 
there is no x-ray evidence of ankylosis of the thoracolumbar 
spine.

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The Board acknowledges the objective evidence of 
additional limitation of motion secondary to repetitive 
movement exhibited on December 2005 VA examination.  
Notwithstanding, even considering the 30 degree loss of 
forward flexion with repetitive use, an evaluation in excess 
of 20 percent is not warranted.  Accordingly, the Board finds 
that the 20 percent evaluation already assigned appropriately 
reflects the extent of pain and functional impairment that 
the veteran may experience as a result of his service 
connected low back disability. 

With regard to the veteran's disc disease of the lumbosacral 
spine, the Board finds that an evaluation in excess of 20 
percent is not warranted.  In this regard, there is no 
objective evidence showing that the veteran's service-
connected lumbar spine disability has resulted in 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  The 
Board acknowledges the statement provided by the veteran's 
wife in September 2003 to the effect that the veteran has 
been confined to his bed for four to five days per month 
because of severe back and leg pain.  The Board points out, 
however, that an "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  See Diagnostic Code 5293, Note 1, 
supra.  Medical evidence of record fails to show that a 
physician prescribed bed rest because of an incapacitating 
episode of disc disease.

While the Board has considered the statements provided by the 
veteran and his wife with regard to the severity of the 
veteran's lumbar spine disability, the Board notes that their 
opinions are without probative value because the evidence 
does not show that they possess the medical expertise 
necessary to diagnose or determine the etiology of a medical 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In addition to the 20 percent evaluation assigned for the 
orthopedic manifestations of the veteran's low back 
disability, the RO, in a June 2003 rating decision, granted a 
separate evaluation for left lower extremity weakness, 
secondary to the veteran's service-connected disc disease of 
the lumbar spine, pursuant to Diagnostic Code 8620, for 
neuritis of the sciatic nerve.  38 C.F.R. § 4.121a (2006).  
In his September 2003 statement, the veteran did not express 
disagreement with the separate 10 percent evaluation, and 
therefore, such matter is not currently on appeal.  In any 
event, the evidence shows no more than mild impairment 
associated with the veteran's left leg sciatica.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation.  

As the preponderance of the evidence is against the veteran's 
increased rating claim for disc disease of the lumbar spine, 
the benefit-of- the-doubt doctrine does not apply; therefore, 
such claim must be denied.  Gilbert v. Derwinski, 1 Vet. App 
49 (1990).


Entitlement to a TDIU

The veteran also contends that she is entitled to a TDIU.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled. 38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the veteran does not meet the 
schedular requirements under the provisions of 38 C.F.R. § 
4.16(a).  Service connection is in effect for benign 
prostatic hypertrophy (40 percent), lumbar spine disability 
(20 percent); left leg weakness (10 percent); and residuals 
of tumor of the left submaxillary gland, for a combined 
evaluation of 60 percent.  Accordingly, the veteran does not 
have one service-connected disability rated at 60 percent or 
higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  Id.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the veteran's service-connected knee conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

According to his TDIU application, received in September 
2003, the veteran indicated that he last worked full-time in 
1994 for an insurance company.  

For the veteran to prevail on his TDIU benefits claim, it is 
necessary that the record reflect some factor which takes his 
case outside the norm of other such veterans.  38 C.F.R. §§ 
4.1, 4.15 (2006).  The sole fact that the veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The assignment of a rating evaluation is itself 
recognition of industrial impairment.  Therefore, the 
question now presented is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the appellant can find employment.  
See Van Hoose, supra.

On review of all evidence of record, the Board finds that the 
veteran is not entitled to a TDIU.  While the veteran reports 
he is unable to work due to his service-connected 
disabilities, the Board notes that there is no objective 
medical evidence of record indicating that he is unable to 
work solely due to his service-connected disabilities.  The 
Board has considered the opinion of an April 2004 examiner to 
the effect that the veteran should have a cystoscopy 
performed.  Further, a December 2005 VA examiner stated that 
the veteran's lumbar spine disability significantly limited 
his ability to perform his daily living activities.  
Nevertheless, in addition to the treatment received for the 
veteran's service-connected benign prostatic hypertrophy and 
lumbar spine disability, in addition to his left leg 
weakness, and residuals of tumor of the left submaxillary 
gland, the medical evidence of record also shows treatment 
for nonservice-connected disabilities, such as osteoarthritis 
of the right knee, residuals of left total hip arthroplasty, 
chest pains, defective color vision, dizziness, shortness of 
breath, chronic indigestion, headaches, and a psychiatric 
disability.

While the veteran does exhibit some employment impairment due 
to his service-connected disabilities, the Board finds that 
the level of impairment to the veteran's employment is 
adequately reflected in the disability evaluations the 
veteran currently receives.  Based on the foregoing evidence, 
the Board finds that a TDIU under the provisions of 38 C.F.R. 
§ 4.16(b) is not warranted.  Therefore, the Board finds that 
the record does not demonstrate that the veteran's service-
connected disabilities, in and of themselves, are of such 
severity as to preclude his participation in all forms of 
substantially gainful employment.  

In sum, the record does not demonstrate entitlement to 
extraschedular TDIU.  As the preponderance of the evidence is 
against the claim, the benefit-of-reasonable doubt rule is 
inapplicable.  38 C.F.R. § 4.3.

ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.

Entitlement to a TDIU is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


